Name: 83/226/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 18 April 1983 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia (1983)
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-05-13

 Avis juridique important|41983D022683/226/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 18 April 1983 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia (1983) Official Journal L 126 , 13/05/1983 P. 0012 - 0017+++++( 1 ) OJ NO L 41 , 14 . 2 . 1983 , P . 113 . ( 2 ) OJ NO L 41 , 14 . 2 . 1983 , P . 2 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 18 APRIL 1983 ESTABLISHING CEILINGS AND COMMUNITY SUPERVISION FOR IMPORTS OF CERTAIN GOODS ORIGINATING IN YUGOSLAVIA ( 1983 ) ( 83/226/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 1 . IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN YUGOSLAVIA AND INDICATED IN ARTICLE 3 OF THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE EUROPEAN COAL AND STEEL COMMUNITY , OF THE ONE PART , AND THE SOCIALIST FEDERAL REPUBLIC OF YUGOSLAVIA , OF THE OTHER PART ( 1 ) , SHALL BE SUBJECT TO ANNUAL CEILINGS AND TO COMMUNITY SUPERVISION FROM 1 APRIL TO 31 DECEMBER 1983 . FOR 1983 THE CEILINGS ARE TO BE APPLIED PRO RATA TEMPORIS . THE DESCRIPTION OF THE GOODS REFERRED TO IN THE PRECEDING SUBPARAGRAPH , THEIR TARIFF HEADINGS AND STATISTICAL NUMBERS AND THE LEVELS OF THE INDICATIVE CEILINGS ARE GIVEN IN THE ANNEX TO THIS DECISION . 2 . AMOUNTS SHALL BE SET OFF AGAINST THE CEILINGS AS AND WHEN THE GOODS ARE ENTERED WITH CUSTOMS AUTHORITIES FOR FREE CIRCULATION AND ACCOMPANIED BY A MOVEMENT CERTIFICATE CONFORMING TO THE RULES CONTAINED IN PROTOCOL 3 TO THE COOPERATION AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SOCIALIST FEDERAL REPUBLIC OF YUGOSLAVIA ( 2 ) . GOODS SHALL BE SET OFF AGAINST THE CEILING ONLY IF THE MOVEMENT CERTIFICATE HAS BEEN SUBMITTED BEFORE THE DATE ON WHICH CUSTOMS DUTIES ARE REIMPOSED . THE REACHING OF A CEILING SHALL BE DETERMINED AT COMMUNITY LEVEL ON THE BASIS OF IMPORTS SET OFF AGAINST IT IN THE MANNER DEFINED IN THE PRECEDING SUBPARAGRAPHS . THE MEMBER STATES SHALL PERIODICALLY INFORM THE COMMISSION OF IMPORTS EFFECTED IN ACCORDANCE WITH THE ABOVE RULES ; SUCH INFORMATION SHALL BE SUPPLIED UNDER THE CONDITIONS LAID DOWN IN PARAGRAPH 4 . 3 . AS SOON AS THE CEILINGS ARE REACHED AT COMMUNITY LEVEL , MEMBER STATES MAY AT ANY TIME , AT THE REQUEST OF ANY ONE OF THEM OR OF THE COMMISSION , AND IN RESPECT OF THE WHOLE OF THE COMMUNITY , REINTRODUCE THE LEVYING OF THE CUSTOMS DUTIES APPLICABLE TO THIRD COUNTRIES . IN THE CASE OF SUCH A REIMPOSITION , GREECE SHALL REINTRODUCE THE LEVYING OF THE CUSTOMS DUTIES WHICH IT APPLIES TO THIRD COUNTRIES AT THE DATE IN QUESTION . WITHIN THE FRAMEWORK OF THE FOREGOING PROVISIONS , THE COMMISSION SHALL COORDINATE THE PROCEDURES FOR REINTRODUCING THE CUSTOMS DUTIES APPLICABLE TO THIRD COUNTRIES , IN PARTICULAR BY NOTIFYING THE DATE COMMON TO THE WHOLE OF THE COMMUNITY AND DIRECTLY APPLICABLE IN EACH MEMBER STATE . THIS NOTIFICATION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . 4 . MEMBER STATES SHALL FORWARD TO THE COMMISSION , NOT LATER THAN THE 15TH DAY OF EACH MONTH , STATEMENTS OF THE AMOUNTS SET OFF DURING THE PRECEDING MONTH . THEY SHALL , IF THE COMMISSION SO REQUESTS , MAKE UP SUCH STATEMENTS FOR PERIODS OF 10 DAYS AND FORWARD THEM WITHIN FIVE CLEAR DAYS OF EXPIRY OF THE PRECEDING 10-DAY PERIOD . ARTICLE 2 FROM 1 APRIL TO 31 DECEMBER 1983 IMPORTS OF THE GOODS ORIGINATING IN YUGOSLAVIA REFERRED TO IN THE ANNEX FOR WHICH THE CEILING LEVEL IS NOT SPECIFIED SHALL BE SUBJECT TO COMMUNITY SUPERVISION . MEMBER STATES SHALL FORWARD TO THE COMMISSION , NOT LATER THAN THE 15TH DAY OF EACH MONTH , STATEMENTS OF IMPORTS OF THE PRODUCTS IN QUESTION EFFECTED DURING THE PRECEDING MONTH ; TO THIS END , ONLY PRODUCTS SUBMITTED TO THE CUSTOMS AUTHORITIES UNDER COVER OF AN ENTRY FOR FREE CIRCULATION AND ACCOMPANIED BY A MOVEMENT CERTIFICATE CONFORMING TO THE RULES CONTAINED IN PROTOCOL 3 , INDICATED IN ARTICLE 1 ( 2 ) , SHALL BE TAKEN INTO CONSIDERATION . THEY SHALL , IF THE COMMISSION SO REQUESTS , MAKE UP IMPORT STATEMENTS FOR PERIODS OF 10 DAYS AND FORWARD THEM WITHIN FIVE CLEAR DAYS OF EXPIRY OF THE PRECEDING 10-DAY PERIOD . ARTICLE 3 MEMBER STATES AND THE COMMISSION SHALL COOPERATE CLOSELY TO ENSURE THAT THIS DECISION IS COMPLIED WITH . ARTICLE 4 MEMBER STATES SHALL TAKE ALL MEASURES NECESSARY TO IMPLEMENT THIS DECISION . DONE AT LUXEMBOURG , 18 APRIL 1983 . THE PRESIDENT I . KIECHLE ANNEX ORDER NO * CCT HEADING NO * DESCRIPTION * NIMEXE CODE * LEVEL OF CEILING ( TONNES ) 1 * 2 * 3 * 4 * 5 ECSC 1 * 27.01 * COAL ; BRIQUETTES , OVOIDS AND SIMILAR SOLID FUELS MANUFACTURED FROM COAL * 27.01-ALL NOS * - ECSC 2 * 27.02 * LIGNITE , WHETHER OR NOT AGGLOMERATED * 27.02-ALL NOS * - ECSC 3 * 27.04 * COKE AND SEMI-COKE OF COAL , OF LIGNITE OR OF PEAT , WHETHER OR NOT AGGLOMERATED ; RETORT CARBON : * * A . COKE AND SEMI-COKE OF COAL : * * II . OTHER * 27.04-19 * * B . COKE AND SEMI-COKE OF LIGNITE * 27.04-30 * - ECSC 4 * 73.01 * PIG IRON , CAST IRON AND SPIEGELEISEN , IN PIGS , BLOCKS , LUMPS AND SIMILAR FORMS : * * A . SPIEGELEISEN * 73.01-10 * * B . HAEMATITE PIG IRON AND CAST IRON * 73.01-21 , 23 , 25 , 27 * * C . PHOSPHORIC PIG IRON AND CAST IRON * 73.01-31 , 35 * * D . OTHER PIG IRON AND CAST IRON : * * II . OTHER * 73.01-49 * 14 983 ECSC 5 * 73.02 * FERRO-ALLOYS : * * A . FERRO-MANGANESE : * * I . CONTAINING MORE THAN 2 % BY WEIGHT OF CARBON ( HIGH CARBON FERRO-MANGANESE ) * 73.02-01 , 09 * - ECSC 6 * 73.03 * WASTE AND SCRAP METAL OF IRON OR STEEL * 73.03-ALL NOS * - ECSC 7 * 73.05 * IRON OR STEEL POWDERS ; SPONGE IRON OR STEEL : * * B . SPONGE IRON OR STEEL * 73.05-20 * - ECSC 8 * 73.06 * PUDDLED BARS AND PILINGS ; INGOTS , BLOCKS , LUMPS AND SIMILAR FORMS , OF IRON OR STEEL * 73.06-ALL NOS * - ECSC 9 * 73.07 * BLOOMS , BILLETS , SLABS AND SHEET BARS ( INCLUDING TINPLATE BARS ) , OF IRON OR STEEL ; PIECES ROUGHLY SHAPED BY FORGING , OF IRON OR STEEL : * * A . BLOOMS AND BILLETS : * * I . ROLLED * 73.07-12 * * B . SLABS AND SHEET BARS ( INCLUDING TINPLATE BARS ) : * * I . ROLLED * 73.07-21 , 24 * - ECSC 10 * 73.08 * IRON OR STEEL COILS FOR RE-ROLLING * 73.08-ALL NOS * 21 751 ECSC 11 * 73.09 * UNIVERSAL PLATES OF IRON OR STEEL * 73.09-ALL NOS * - ECSC 12 * 73.10 * BARS AND RODS ( INCLUDING WIRE ROD ) , OF IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , COLD-FORMED OR COLD-FINISHED ( INCLUDING PRECISION-MADE ) ; HOLLOW MINING DRILL STEEL : * * A . NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED * 73.10-11 , 13 , 16 , 18 * * D . CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : * * I . NOT FURTHER WORKED THAN CLAD : * * A ) HOT-ROLLED OR EXTRUDED * 73.10-42 * 14 332 ECSC 13 * 73.11 * ANGLES , SHAPES AND SECTIONS , OF IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , COLD-FORMED OR COLD-FINISHED ; SHEET PILING OF IRON OR STEEL , WHETHER OR NOT DRILLED , PUNCHED OR MADE FROM ASSEMBLED ELEMENTS : * * A . ANGLES , SHAPES AND SECTIONS : * * I . NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED * 73.11-11 , 12 , 14 , 16 , 19 * * IV . CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : * * A ) NOT FURTHER WORKED THAN CLAD : * * 1 . HOT-ROLLED OR EXTRUDED * 73.11-41 * * B . SHEET PILING * 73.11-50 * 2 046 ECSC 14 * 73.12 * HOOP AND STRIP , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : * * A . NOT FURTHER WORKED THAN HOT-ROLLED * 73.12-11 , 19 * * B . NOT FURTHER WORKED THAN COLD-ROLLED : * * I . IN COILS FOR THE MANUFACTURE OF TINPLATE * 73.12-21 * * C . CLAD , COATED OR OTHERWISE SURFACE-TREATED : * * III . TINNED : * * A ) TINPLATE * 73.12-51 * * V . OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKEL-PLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ) : * * A ) NOT FURTHER WORKED THAN CLAD : * * 1 . HOT-ROLLED * 73.12-71 * 4 228 ECSC 15 * 73.13 * SHEETS AND PLATES , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : * * A . " ELECTRICAL " SHEETS AND PLATES * 73.13-11 , 16 * * B . OTHER SHEETS AND PLATES : * * I . NOT FURTHER WORKED THAN HOT-ROLLED * 73.13-17 , 19 , 21 , 23 , 26 , 32 , 34 , 36 * * II . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : * * B ) MORE THAN 1 MM BUT LESS THAN 3 MM * 73.13-43 , 45 * * C ) 1 MM OR LESS * 73.13-47 , 49 * * III . NOT FURTHER WORKED THAN BURNISHED , POLISHED OR GLAZED * 73.13-50 * * IV . CLAD , COATED OR OTHERWISE SURFACE-TREATED : * * B ) TINNED * 73.13-64 , 65 * * C ) ZINC-COATED OR LEAD-COATED * 73.13-67 , 68 , 72 , 74 * * D ) OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKEL-PLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ) * 73.13-76 , 78 , 79 , 82 , 84 , 86 , 87 , 88 , 89 * * V . OTHERWISE SHAPED OR WORKED : * * A ) CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED : * * 2 . OTHER * 73.13-92 * 26 214 ECSC 16 * 73.15 * ALLOY STEEL AND HIGH CARBON STEEL IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.14 : * * A . HIGH CARBON STEEL : * * I . INGOTS , BLOOMS , BILLETS , SLABS AND SHEET BARS : * * B ) OTHER * 73.61-20 , 50 * * III . COILS FOR RE-ROLLING * 73.62-10 * * IV . UNIVERSAL PLATES * 73.62-30 * * V . BARS AND RODS ( INCLUDING WIRE ROD ) AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * * B ) NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED * 73.63-21 , 29 * * D ) CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : * * 1 . NOT FURTHER WORKED THAN CLAD : * * AA ) HOT-ROLLED OR EXTRUDED * 73.63-72 * * VI . HOOP AND STRIP : * * A ) NOT FURTHER WORKED THAN HOT-ROLLED * 73.64-20 * * C ) CLAD , COATED OR OTHERWISE SURFACE-TREATED : * * 1 . NOT FURTHER WORKED THAN CLAD : * * AA ) HOT-ROLLED * 73.64-72 * * VII . SHEETS AND PLATES : * * A ) NOT FURTHER WORKED THAN HOT-ROLLED * 73.65-21 , 23 , 25 * * B ) NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : * * 2 . LESS THAN 3 MM * 73.65-55 * * C ) POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED * 73.65-70 * * D ) OTHERWISE SHAPED OR WORKED : * 73.65-81 * * 1 . CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED * * B . ALLOY STEEL : * * I . INGOTS , BLOOMS , BILLETS , SLABS AND SHEET BARS : * * B ) OTHER : * * 1 . INGOTS : * * BB ) OTHER * 73.71-23 , 24 , 29 * * 2 . BLOOMS , BILLETS , SLABS AND SHEET BARS * 73.71-53 , 54 , 55 , 56 , 59 * * III . COILS FOR RE-ROLLING * 73.72-11 , 13 , 19 * * IV . UNIVERSAL PLATES * 73.72-33 , 39 * * V . BARS AND RODS ( INCLUDING WIRE ROD ) AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * * B ) NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED * 73.73-23 , 24 , 25 , 26 , 29 , 33 , 34 , 35 , 36 , 39 * * D ) CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : * * 1 . NOT FURTHER WORKED THAN CLAD : * * AA ) HOT-ROLLED OR EXTRUDED * 73.73-72 * * B . VI . HOOP AND STRIP : * * A ) NOT FURTHER WORKED THAN HOT-ROLLED * 73.74-21 , 23 , 29 * * C ) CLAD , COATED OR OTHERWISE SURFACE-TREATED : * * 1 . NOT FURTHER WORKED THAN CLAD : * * AA ) HOT-ROLLED * 73.74-72 * * VII . SHEETS AND PLATES : * * A ) " ELECTRICAL " SHEETS AND PLATES * 73.75-11 , 19 * * B ) OTHER SHEETS AND PLATES : * * 1 . NOT FURTHER WORKED THAN HOT-ROLLED * 73.75-23 , 24 , 29 , 33 , 34 , 39 , 43 , 44 , 49 * * 2 . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : * * BB ) LESS THAN 3 MM * 73.75-63 , 64 , 69 * * 3 . POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED * 73.75-73 , 79 * * 4 . OTHERWISE SHAPED OR WORKED : * * AA ) CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED * 73.75-83 , 84 , 89 * 14 280 ECSC 17 * 73.16 * RAILWAY AND TRAMWAY TRACK CONSTRUCTION MATERIAL OF IRON OR STEEL , THE FOLLOWING : RAILS , CHECK-RAILS , SWITCH BLADES , CROSSINGS ( OR FROGS ) , CROSSING PIECES , POINT RODS , RACK RAILS , SLEEPERS , FISH-PLATES CHAIRS , CHAIR WEDGES , SOLE PLATES ( BASE PLATES ) , RAIL CLIPS , BEDPLATES , TIES AND OTHER MATERIAL SPECIALIZED FOR JOINING OR FIXING RAILS : * * A . RAILS : * * II . OTHER : 73.16-14 , 16 , 17 * * B . CHECK-RAILS * 73.16-20 * * C . SLEEPERS * 73.16-40 * * D . FISH-PLATES AND SOLE PLATES : * * I . ROLLED * 73.16-51 * -